                                                                                       DOG NO
                                                                                     TED'D/FILED
                    NOTICE OF APPEAL TO THE SEVENTH DISTRICT COURT OF APPEALS
                           FROM A JUDGMENT OR ORDER OF A DISTRICT COW? SC.P 30                    ral 9: 32
                    United States District Court for the Western District of WiFtoriisrli; 0 r.

                                                                               CLERK-US DIST COUR1
                                                                                       WD OF WI
Valerie Kreger-Mueller,

                          Plaintiff

V.                                                                  Case 18-cv-708-jdp

Ashley Doe (Access Community Health)
Autumn Doe (Access Community Health)
Dr. Justin Shiner
Dr. Michael Peterson
Yelena Miranova-Chin
Dr. Matthew Sager
Dr. Tad Herbsman
Amy Edwards
Tiagan Dahl
Peter Lorr
Theresa Bednarek
Dale Barrett
Robert Factor
Lori Blahnik
Ashley Messier
Karen Milner
Dr. Jim Black
Dr. Leslie Taylor
Dr. Kevin Miller
Sydney Mbainai
Kelly Nesvacil
Vue Yang,
                          Defendants

Notice is hereby given that Valerie Kreger-Mueller, plaintiff in the above named case hereby appeal to
the United States Court of Appeals for the Seventh Circuit from an order dated September 9,2019 by
Judge James D. Peterson.

                                                             Vale/via-,                    - L') ,AJJ/tr
                                                            Plaintiff                             4/Ario
                                                            Valerie Kreger-Mueller
                                                            PO Box 5142
                                                            Madison, WI 53705
